UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6031



In Re: ERIC DOMAIN GLOVER,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                        (CA-97-1020-4-10BE)


Submitted:   February 10, 2000           Decided:   February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Eric Domain Glover, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Glover filed a petition for a writ of mandamus seeking an

order compelling the district court to release him from federal

custody immediately.   We deny the petition.

     A writ of mandamus is a drastic remedy to be used only in ex-

traordinary circumstances.   See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976) (writ of mandamus).      Relief under this

writ is only available when there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d 818, 826

(4th Cir. 1987), and it may not be used as a substitute for appeal.

See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

The party seeking relief carries the heavy burden of showing that

he has “no other adequate means to attain the relief he desires”

and that his right to such relief is “clear and indisputable.”   See

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

Glover has not made such a showing.   Accordingly, we deny his peti-

tion for a writ of mandamus.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 2